FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         AUG 7 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-10553

                Plaintiff-Appellee,             D.C. No.
                                                2:10-cr-00121-RLH-RJJ-1
 v.                                             District of Nevada,
                                                Las Vegas
BRETT DEPUE,
                                                ORDER
                Defendant-Appellant.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.

      Judge Bybee did not participate in the deliberations or vote in this case.